Appellant was convicted in the County Court of Lavaca County of an aggravated assault, and his punishment fixed at a fine of $225.
The record is before us without any statement of facts or bills of exception. There appears in the record what purports to be appellant's objections to the charge of the court, but the fact that same were presented to the learned trial judge for his action is not evidenced by any bill of exceptions or notation on the purported objections. The indictment is sufficient and the charge submits the law.
No error appearing, the judgment will be affirmed.
Affirmed.